- signiticant index no ‘department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr ti mat ad in re the money purchase plan company profit sharing plan dear this letter constitutes notice that with respect to the money purchase plan a conditional waiver of the percent excise_tax under sec_4971 of the internal_revenue_code has been granted for the excise_tax that would otherwise apply with respect to the plan_year beginning date the conditional waiver of the percent excise_tax has been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which this excise_tax waiver has been granted is equal to percent of the contribution which would otherwise be required to reduce the balance of the funding _standard account to zero as of the end of the applicable_plan year for which the waiver is granted to the extent such deficiency has not been corrected of course because we have waived the excise_tax for the plan_year beginning date the penalties and interest associated with respect to the excise_tax under sec_4971 b of the code will be zero according to the information received on date the company ceased providing services to area hospitals and currently has only two employees whose sole duties are to process accounts_receivable the total of the company's accounts_receivable the company has no other significant assets expected to be ultimately recovered is approximately of the company's liabilities the information furnished further provides that the money purchase plan merged into the profit sharing plan effective date and that there were only four non- highly compensated non-owner participants in the money purchase plan during the plan_year please be advised that this waiver is granted subject_to the following conditions the company makes the required minimum_funding contributions for the four non-highly compensated non-owner participants in the money purchase plan and not later then days from the date of this letter the company either pays or makes arrangements with the appropriate irs office to pay the excise_tax applicable under sec_4971 a of the internal_revenue_code on the full amount of the required minimum_funding contribution for the plan_year if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter which was transmitted by facsimile dated march - in addition as you also stated in your letter of date you have withdrawn your request of date as modified by letter of date for a waiver of the minimum_funding_standard for the money purchase plan for the plan_year beginning date accordingly we are closing our file on that request this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely pork ly lbulfo james e holland jr manager employee_plans technical
